DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/03/22 has been entered in the case. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11, 14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rake et al. (US 6,626,329).
Regarding claim 1, Rake discloses a medicament delivery device, in Figs. 13-16, comprising: 
a housing 196 & 199; 
a reservoir 174 for medicament disposed in the housing, the reservoir comprising a collapsible container; 
a dispensing member 204 that is moveable relative to the housing from a first position (Fig. 13) to a second position (Fig. 15) to dispense medicament from the reservoir when the reservoir contains medicament; 

a second biasing member 208 configured to urge the dispensing member 204 from the intermediate position (Fig. 14) to the second position (Fig. 15) to dispense medicament from the reservoir.  
Regarding claim 2, wherein the first and second biasing members 210 & 208 share a common axis.  
Regarding claim 3, wherein the first and/or second biasing member 210 & 208 comprises a spring.  
Regarding claim 4, Based on Hooke’s law: Fs (spring force) = -kx (k: spring constant; x: spring stretch or compression); or k = -Fs/x.  Since the first and second biasing members 210 & 208 are being extended in different lengths (e.g. the first biasing member 210 has shorter length than the second biasing member 208.  In other words, the first and second biasing member having different length of stretch and compression).  Therefore, the first and second biasing members comprise springs having different spring constants.  
Regarding claim 7, wherein the second biasing member 208 is displaced relative to the first biasing member 210 in a direction of motion of the dispensing member when the dispensing member moves from the first position (Fig. 13) to the intermediate position (Fig. 14).  
Regarding claim 8, wherein the first and second biasing members are telescopically arranged within the housing, see Figs. 13-15.  
Regarding claim 9, further comprising an extension member 209, wherein the second biasing member 208 is disposed between a first side (an inner wall of element 209) of the extension member 209 and the dispensing member 204, and wherein the first biasing member 210 is disposed on a second side (an outside wall of element 209 in Fig. 13) of the extension member 209.  
Regarding claim 11, wherein the extension member 209 is urged against the dispensing member 204 to move the dispensing member from the first position (Fig. 13) to the intermediate position (Fig.14).  
Regarding claim 14, wherein the dispensing member 204 is moveable relative to the housing from the first position (Fig. 13) to the intermediate position (Fig. 14) to dispense medicament from the reservoir and is movable from the intermediate position (Fig. 14) to the second position (Fig.15) to dispense further medicament from the reservoir when the reservoir contains medicament.  
Regarding claim 16, wherein the collapsible container 174 comprises a flexible bag, see Figs.13-15.  
Regarding claim 17, wherein the dispensing member 204 comprises a flat plate.  
Regarding claim 18, wherein the dispensing member 204 comprises first side (a top side of the dispensing 204 in Fig. 13) and second side (a bottom side of the dispensing 204 in Fig. 13, wherein the first and second biasing members are disposed on the first side of the dispensing member and the reservoir is disposed on the second side of the dispensing member, see Figs. 13-15.  
Regarding claim 19, wherein the reservoir 174 contains medicament.  
Regarding claim 20, Rake discloses a method of dispensing medicament from a medicament delivery device 192 (Figs. 13-15) that has a housing 196&199 (Figs. 13-15), a reservoir 174 disposed in the housing, 
a dispensing member (element 204 in Fig. 14) and first biasing member 210 and second biasing member 208, 
the method comprising: releasing the first biasing member 210 to exert a force on the dispensing member to move the dispensing member from a first position (Fig. 13) to an intermediate position (Fig. 14) to dispel medicament from the reservoir. As seen in Fig. 13, the first biasing member 210 extends to cause the reservoir being collapsed (in partially) to dispense the medicament from the reservoir; 
and, then, releasing the second biasing member 208 to exert a force on the dispensing member to move the dispensing member from the intermediate position (Fig. 14) to a second position (Fig. 15) to dispel medicament from the reservoir, wherein the reservoir 174 comprises a collapsible container.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach (US 2016/0243310) in view Dunn (US 2013/0197475).
Regarding claim 1, Dashbach discloses a medicament delivery device comprising: 
a housing 2; 
a reservoir 3 for medicament disposed in the housing 2; 
a dispensing member (includes elements 8 & 9) that is moveable relative to the housing from a first position (Figs. 1-3) to a second position (Fig. 5) to dispense medicament from the reservoir when the reservoir contains medicament; 
a first biasing member 10 configured to urge the dispensing member from the first position (Figs. 1-3) to an intermediate position (Fig. 4) to dispense medicament from the reservoir (e.g. due to depression of the trigger button 18, the first retention boss 16 thus allowing radial outward defection of the first arm 15 thereof under force from the first biasing member 10; the second plunger 9, e.g. the dispensing member 9 is released and moved in the distal direction by the first biasing member 10, para [0036]); and 
a second biasing member 11 configured to urge the dispensing member from the intermediate position (Fig. 4) to the second position (Fig. 5) to dispense medicament from the reservoir (e.g., as seen in Fig. 4, the second retention boss 22 moves distally beyond the distal end of the sleeve 13 thus allowing radial outward deflection of the second arm 21 and disengagement of the retention boss 22 and the 
Dasbach does not disclose that the reservoir comprising a collapsible container.
Dunn discloses a medicament delivery device, in Figs. 42-44 comprising: a housing 1/1001; a reservoir 2/1002 for medicament 10/1010 disposed in the housing; wherein the reservoir is a collapsible/bellows container; a liquid medicament contained within the collapsible bellows 2/1002 is maintained under pressure by a force exerted on the collapsible bellows 2/1002 by the plunger 121/1121. Also see Figs. 13-14, a device 1 includes a collapsible reservoir 2; wherein a plunger 21 applies a force to push a collapsible reservoir to expel the medicament 10 out from the reservoir 2. 
Since Dasbach and Dunn are both from the same field of endeavor (i.e. drug delivery device), the purpose disclosed by Dunn would have been recognized in the pertinent art of Dasbach.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify or substitute a collapsible reservoir for the regular/standard reservoir for their use in the drug delivery device art and the selection of any of these known equivalents to separate loaded pouch/reservoir from other components of the assembly in the drug delivery device and then loaded into the drug delivery device at the appropriate time and would be within the level of ordinary skill in the art. 
Note: Dasbach in view of Dunn comprising: a collapsible reservoir is positioned inside the syringe 10; and the collapsible reservoir is located in between the needle 14 and the plunger 16 (as similar shown in Figs. 13-14, 42-44 in Dunn); wherein the plunger applies a force on the collapsible reservoir to expel the medicament out from the needle.  
Regarding claim 2, Dasbach discloses that wherein the first and second biasing members 10 & 11 share a common axis (the common axis is down in the middle of injector).  
Regarding claim 3, Dasbach discloses tha wherein the first and/or second biasing member 10 & 11 comprises a spring.  
Regarding claim 4, based on Hooke’s law: Fs (spring force) = -kx (k: spring constant; x: spring stretch or compression); or k = -Fs/x.  Since the first and second biasing members 10 & 11 in Dasbach 
Regarding claim 5, Dasbach further discloses that: a first lock (includes elements 15 &16, shown in Fig. 3) moveable (e.g. the first retention boss 16 is allowing radial outward deflection of the first arm 15, para [0036]) the from a locked state (Fig. 3) to an unlocked state (Fig. 4) to allow movement of the dispensing member from the first position (Fig. 3) to the intermediate position (Fig. 4) and a second lock (includes elements 21, 22 & 23 in Fig. 4) moveable (e.g. the second retention boss 22 moves distally beyond the distal end of the sleeve 13 thus allowing radially outward deflection of the second arm 21 and disengagement of the retention boss 22 and the sleeve 13 under the force of the second biasing member 11.  In this position, the retention boss 22 may distally abut a proximal end of the sleeve 13.  The first plunger 8 is thus released and moved in the distal direction by the second biasing member 11, para [0038]) from a locked state (in Fig. 4, locked state of the second lock) to an unlocked state (Fig. 5, the second lock in released state) to allow movement of the dispensing member from the intermediate position (Fig. 4) to the second position (Fig. 5).  
Regarding claim 6, Dasbach further discloses that wherein the second lock is configured such that movement of the dispensing member 8 & 9 from the first position (Fig. 3) to the intermediate position (Fig. 4) causes the second lock (includes elements 21, 22 & 23 in Fig. 4) to move to the unlocked state (in Fig. 5).  
Regarding claim 7, wherein the second biasing member 11 is displaced relative to the first biasing member 10 in a direction of motion of the dispensing member 8 & 9 when the dispensing member 8 & 9 moves from the first position (Fig. 3) to the intermediate position (Fig. 4).  
Regarding claim 8, wherein the first and second biasing members 10 & 11 are telescopically arranged within the housing.  
Regarding claim 9, Dasbach further discloses that an extension member (see marked up figure below), wherein the second biasing member 11 is disposed between a first/inner side of the extension member and the first plunger 8 (e.g. it is noted that the first plunger 8 is a part of the dispensing member 

    PNG
    media_image1.png
    378
    649
    media_image1.png
    Greyscale


Regarding claim 10, wherein the first biasing member 10 is configured to exert a force on the second/outer side of the extension member to urge the dispensing member 8 & 9 from the first position (Fig. 3) to the intermediate position (Fig. 4).  
Regarding claim 11, wherein the extension member is urged against the dispensing member 8&9 to move the dispensing member from the first position (Fig. 3) to the intermediate position (Fig. 4).  
Regarding claim 12, wherein a needle4 is movable from a retracted position (Fig. 1), in which the needle is fully disposed within the housing, to an extended position (Figs. 4-5), in which the needle projects from the housing.  
Regarding claim 14, wherein the dispensing member 8 & 9 is moveable relative to the housing from the first position (Fig. 3) to the intermediate position (Fig. 4) to dispense medicament from the reservoir and is movable from the intermediate position (Fig. 4) to the second position (Fig. 5) to dispense further medicament from the reservoir when the reservoir contains medicament.  
Regarding claim 16, Dasbach in view of Dunn discloses all claimed subject matter as described in claim 1 above; Dunn discloses that the collapsible container comprises a flexible bag.  
Regarding claim 17, Dasbach discloses that wherein the dispensing member 8 & 9 comprises a flat plate.  
Regarding claim 18, wherein the dispensing member 8 & 9 comprises first and second sides, see marked up figure below, wherein the first and second biasing members 10 & 11 are disposed on/above the first side of the dispensing member and the reservoir (collapsible reservoir located within the container 3, as modified by Dunn) is disposed on the second side of the dispensing member.  

    PNG
    media_image2.png
    474
    643
    media_image2.png
    Greyscale


Regarding claim 19, wherein the reservoir contains medicament.  
Regarding claim 20, Dasbach discloses a method of dispensing medicament from a medicament delivery device that has a housing 2, a reservoir 3 disposed in the housing, a dispensing member 8 & 9 and first and second biasing members 10 & 11, the method comprising: Page: 5 ofl0 
releasing the first biasing member 10 to exert a force on the dispensing member 8 & 9 to move the dispensing member from a first position (Figs. 1-3) to an intermediate position (Fig. 4) to dispel medicament from the reservoir; and, then, 

Dasbach does not disclose that the reservoir comprising a collapsible container.
Dunn discloses a medicament delivery device, in Figs. 42-44 comprising: a housing 1/1001; a reservoir 2/1002 for medicament 10/1010 disposed in the housing; wherein the reservoir is a collapsible/bellows container; a liquid medicament contained within the collapsible bellows 2/1002 is maintained under pressure by a force exerted on the collapsible bellows 2/1002 by the plunger 121/1121. Also see Figs. 13-14, a device 1 includes a collapsible reservoir 2; wherein a plunger 21 applies a force to push a collapsible reservoir to expel the medicament 10 out from the reservoir 2. 
Since Dasbach and Dunn are both from the same field of endeavor (i.e. drug delivery device), the purpose disclosed by Dunn would have been recognized in the pertinent art of Dasbach.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify or substitute a collapsible reservoir for the regular/standard reservoir for their use in the drug delivery device art and the selection of any of these known equivalents to separate loaded pouch/reservoir from other components of the assembly in the drug delivery device and then loaded into the drug delivery device at the appropriate time and would be within the level of ordinary skill in the art. 
Note: Dasbach in view of Dunn comprising: a collapsible reservoir is positioned inside the syringe 10; and the collapsible reservoir is located in between the needle 14 and the plunger 16 (as similar shown in Figs. 13-14, 42-44 in Dunn); wherein the plunger applies a force on the collapsible reservoir to expel the medicament out from the needle.  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed 01/03/22, with respect to the rejection(s) of claim(s) 1-4, 7-9, 11 and 16-20 under 102(a)(1), using Figs. 9-10 have been fully considered and are 
Applicant’s arguments, see pages 7-8 of Remarks, filed 01/03/22, with respect to the rejection(s) of claim(s) 1-12, 14 & 16-20 under 35 U.S.C 103(a) as being unpatentable over Reber in view of Dunn have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103(a) as being unpatentable over Dasbach in view of Dunn.  Please see the rejection above for more details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783